United States Court of Appeals
                     For the First Circuit


No. 09-2263

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          PASCUAL LUNA,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 12, 2011, is
amended as follows:

     On page 4, line 9, replace "his" with "Luna's"

     On pag 10, line 4, replace "Luna" with "Conley"